DETAILED OFFICE ACTION
General Information
Groups II-III, Embodiments 3-8, Figs. 3.1-8.4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design. Election was made without traverse in the reply filed on December 7, 2021.  Group I, Embodiments 1-2, Figs. 1.1-2.8 stand in condition for allowance.
Claim Refusal- 35 U.S.C. § 112, A&B (pre-AIA  Ist and 2nd Paragraphs) 
The claim is refused under 35 U.S.C. 112, first and second paragraphs, as the claimed invention is notdescribed in such full, clear, concise and exact terms as to enable any person skilled in the art to makeand use the same, and fails to particularly point out and distinctly claim the subject matter which applicantregards as the invention. 
The claim is indefinite and non-enabling because: 
A. The scope of the claim in Figs. 1.1-1.10 are unclear because it is difficult to distinguish which lines are solid and which may be broken.  Specifically, the lines appear jagged and not sharp, as if reproduced from a low resolution digital file. Additionally, many of the lines bleed into each other. This condition will worsen when the drawings are reproduced for the printed patent. Lines must be uniformly thick and well defined, clean, durable and black.  MPEP 37 CFR 1.84(l). In order to clearly distinguish between claimed and unclaimed portions of the design, the line quality must be made to meet the appropriate standards.

    PNG
    media_image1.png
    256
    543
    media_image1.png
    Greyscale

Annotated Fig. 1.2


B. The appearance of bottom interior elements of the Dehumidifier in Fig. 1.1 are unclear.  Specifically, it is unknown where these elements are located within the base of the fixture and whether these elements are surface indicia, protrusions, or indentations.  With limited views of the bottom and interior of the design, it is open to conjecture what the exact appearance and location of these all of the elements within the bottom of the fixture may be.

    PNG
    media_image2.png
    267
    525
    media_image2.png
    Greyscale

Annotated Fig. 1.1

Applicant may overcome this rejection by clearly illustrating claimed versus unclaimed portions of the design and placing the unknown bottom elements into broken lines, and thus disclaiming them.  
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter), eitherby the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings asoriginally filed. It is possible for new matter to consist of the removal as well as the addition of structure,features or elements. Further, the clarification of drawings with poor line quality can introduce new matter. 
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 408-918-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        January 10, 2022